DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on April 6, 2021.
Claims 1, 2, 7, 10-12, 15 and 16 have been amended.
Claims 1-20 have been examined and are pending.

Response to Amendments
In view of Applicants' replacement paragraph, the objection to the specification is withdrawn.
In view of Applicants' amendments, the former objection to the claims is withdrawn. However, a new objection to the claims is raised below.
In view of Applicants' amendments, the rejection under 35 USC § 101 is withdrawn.

Response to Arguments
Applicants have argued that the cited art does not teach or suggest certain features recited by the amended claims (Remarks, pages 9-11). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Objections
Claim 15 is objected to because of an antecedence issue. It is suggested Applicants amend the claim as follows:
a [[the]] time limit. --
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-10, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9875167 B1 - hereinafter "Norrie", in view of US 6493837 B1 - hereinafter "Pang".

With respect to claim 1, Norrie teaches,
A method, comprising:
identifying a task to be completed by a plurality of nodes in a distributed system, - "FIG. 5 is a process flow diagram of an example process 500 for distributed hardware tracing using component features of system 100 and the one or more nodes 200, 201 of system 100." (col. 17:26-29; Fig. 5). "In some implementations, a first processor component is configured to execute at least a first portion of the program code (task) that is monitored. At block 504, process 500 includes computing system 100 monitoring execution of program code executed by a second processor component. In some implementations, the second processor component is configured to execute at least a second portion of the program code (task) that is monitored." (col. 17:42-49; wherein each of the plurality of nodes is configured to store, at a respective local cache, trace data corresponding to the task; - "Components of computing system 100 can each include at least one memory buffer. Block 506 of process 500 includes system 100 storing data identifying one or more hardware events in the at least one memory buffer of a particular component. In some implementations, the hardware events occur across distributed processor units that include at least the first processor component and the second processor component." (col. 17:50-57; Fig. 5). "Each hardware event represents at least one of data communications associated with a memory access operation of the program code, an issued instruction of the program code, or an executed instruction of the program code." (col. 1:44-48)
detecting an error when executing the task using the plurality of nodes; - "In some implementations, the overwrite recording mode can be used, by system 100, to support performance analysis associated with post-mortem debugging. For example, program code can be executed for a certain time-period with tracing activity enabled and overwrite recording mode enabled. In response to a post-mortem software event (e.g., a program crash) within system 100, monitoring software executed by host system 126 can analyze the data contents of an example hardware trace buffer to gain insight into hardware events that occurred before the program crash. As used in this specification, post-mortem debugging relates to analysis or debugging of program code after the code has crashed or has generally failed to execute/operate as intended." (col. 13:5-18)
collecting the trace data stored in the local caches in response to detecting the error; retroactively generating a trace using the collected trace data; and - "At block 508 of process 500, system 100 generates a data structure, such as structure 320, that identifies one or more hardware events from the collection of hardware events. The data structure can arrange the one or more hardware events in a time ordered sequence of events that are associated with at least the first processor component and the second processor component. " (col. 18:17-23; Fig. 5). "At block 510 of process 500, system 100 stores the generated data structure in a memory bank of a host device associated with host system 126. In some implementations, the stored data structure can be used by host system 126 to analyze performance of the program code executed by at least the first processor component or the second processor component." (col. 18:27-35). "In some implementations, the overwrite recording mode can be used, by system 100, to support performance analysis associated with post-mortem debugging...As used in this specification, post-mortem debugging relates to analysis or debugging of program code after the code has crashed or has generally failed to execute/operate as intended." (col. 13:5-18)
Norrie does not explicitly teach deleting the trace data from the local caches responsive to expiration of a time limit associated with the trace data.
However, in analogous art for tracing, Pang teaches:
"The invention relates generally to event tracing programs and, more particularly, to an event tracing program having per-processor log buffers."
"The event tracing program 230 responds by recording the event performance data in one of a set of a log buffers 204." (col. 5:5-7)
"Those log buffers 204 that are associated with a processor are generally shown in FIG. 2 to be members of a set 221 of associated buffers. When a log buffer 204 in the set 221 becomes full, the event tracing program 230 removes the association between the log buffer 204 and its respective processor and places the log buffer 204 on a flush list 222. Preferably, each buffer on the flush list 222 is asynchronously written out to a more permanent storage medium, such as a disk, and returned to the list 220 during the execution of a maintenance thread by the event As will be described below in more detail, the event tracing program 230 may also remove the association between a log buffer in the set 221 and its respective processor and transfer the log buffer to the flush list 222 after a certain time period elapses in which the log buffer has not been used, even if the log buffer is not full." (col. 5:9-25)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Norrie with Pang's teachings because doing so would provide Norrie's system with the ability to maintain the integrity of buffer data during context switches, as suggested by Pang (col. 2:24-26).

With respect to claim 10, Norrie teaches,
A distributed system, comprising:
These limitation are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Norrie teaches,
A non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to perform an operation, the operation comprising:
These limitation are rejected for the same reasons given for analogous claim 1.

With respect to claims 3 and 17, Norrie teaches:
identifying a second task to be completed by the plurality of nodes; - "FIG. 5 is a process flow diagram of an example process 500 for distributed hardware tracing using a first processor component is configured to execute at least a first portion of the program code (task) that is monitored. At block 504, process 500 includes computing system 100 monitoring execution of program code executed by a second processor component. In some implementations, the second processor component is configured to execute at least a second portion of the program code (task) that is monitored." (col. 17:42-49; Fig. 5)
storing second trace data corresponding to the second task at the local caches; - "Components of computing system 100 can each include at least one memory buffer. Block 506 of process 500 includes system 100 storing data identifying one or more hardware events in the at least one memory buffer of a particular component. In some implementations, the hardware events occur across distributed processor units that include at least the first processor component and the second processor component." (col. 17:50-57; Fig. 5). "Each hardware event represents at least one of data communications associated with a memory access operation of the program code, an issued instruction of the program code, or an executed instruction of the program code." (col. 1:44-48)
performing the second task without detecting an error; and - "In some implementations, a first processor component is configured to execute at least a first portion of the program code (task) that is monitored. At block 504, process 500 includes computing system 100 monitoring execution of program code executed by a second processor component. In some implementations, the second processor component is configured to execute at least a second portion of the program code (task) that is monitored." (col. 17:42-49; Fig. 5). Logically, the 
Pang teaches deleting the second trace data from the local caches without collecting the second trace data and without generating a second trace for the second task. - "Those log buffers 204 that are associated with a processor are generally shown in FIG. 2 to be members of a set 221 of associated buffers. When a log buffer 204 in the set 221 becomes full, the event tracing program 230 removes the association between the log buffer 204 and its respective processor and places the log buffer 204 on a flush list 222. Preferably, each buffer on the flush list 222 is asynchronously written out to a more permanent storage medium, such as a disk, and returned to the list 220 during the execution of a maintenance thread by the event tracing program 230. The flushing procedure may also be performed synchronously. As will be described below in more detail, the event tracing program 230 may also remove the association between a log buffer in the set 221 and its respective processor and transfer the log buffer to the flush list 222 after a certain time period elapses in which the log buffer has not been used, even if the log buffer is not full." (col. 5:9-25). Since the log buffer is unused, second trace data would not be collected and a second trace would not be generated.

With respect to claims 5, 13 and 19, Norrie teaches,
generating span IDs at the plurality of nodes when performing the task; and - "Components of computing system 100 can each include at least one memory buffer. Block 506 of process 500 includes system 100 storing data identifying one or more hardware events in the at least one memory buffer of a particular component. In some implementations, the hardware events occur across distributed processor units that include at least the first processor component  "The hardware events each include an event time stamp and metadata characterizing the event." (Abstract)
identifying parent-child relationships between spans corresponding to the plurality of nodes. - "Upon execution of the compiled program code, the components of system 100 can interact to generate timelines of hardware events that occur in a distributed computer system. The hardware events can include intra-node and cross-node communication events. Example nodes of a distributed hardware system and their associated communications are described in more detail below with reference to FIG. 2. In some implementations, a data structure is generated that identifies a collection of hardware events for at least one hardware event timeline. The timeline enables reconstruction of events that occur in the distributed system. In some implementations, event reconstruction can include correct event ordering based on analysis of time stamps generated during occurrence of a particular event." (col. 7:36-49). "At block 508 of process 500, system 100 generates a data structure, such as structure 320, that identifies one or more hardware events from the collection of hardware events. The data structure can arrange the one or more hardware events in a time ordered sequence of events that are associated with at least the first processor component and the second processor component. In some implementations, the data structure identifies a hardware event time stamp for a particular trace event, a source address associated with the trace event, or a memory address associated with the trace event." (col. 18:17-26)

With respect to claims, 6, 14 and 20, Norrie teaches,
performing, in response to detecting the error, back propagation using the span IDs - "Upon execution of the compiled program code, the components of system 100 can interact to In some implementations, event reconstruction can include correct event ordering based on analysis of time stamps generated during occurrence of a particular event." (col. 7:36-49). to inform parent nodes of the plurality of nodes to transmit the trace data to a central controller. - This limitation recites an intended use and, as such, does not further limit interpretation of the performance operation.

With respect to claim 8, Norrie teaches,
wherein the plurality of nodes comprises at least one network device. - "In some implementations, the hardware events occur across distributed processor units that include at least the first processor component and the second processor component." (col. 17:54-57; Figs. 1 & 5).

With respect to claim 9, Norrie teaches,
wherein the task comprises tracing a packet through the plurality of nodes. - "The hardware trace events can correspond to movement of data packets occurring at the component and sub-component level when processing units of system 100 execute an example distributed software program." (col. 12:41-45)

Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norrie and Pang, and in view of US 20090233611 A1 - hereinafter "Olsson".

With respect to claims 2, 11 and 16, Norrie et al. do not explicitly teach,
wherein, for each of the plurality of nodes, the collected trace data corresponds to a respective timer that defines the time limit. 
However, in analogous art for tracing, Olsson teaches:
"Communications between each of the first, second and third radio base stations 105, 107, 109 and the core network node 103 take place by means of respective S1 interfaces." [0007]; Fig. 1A.
"Expiration of the timer triggers a deletion of the trace log information within that radio base station." [0097]. The expiration time is interpreted as the time limit.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Norrie and Pang with Olsson's teachings because doing so would provide Norrie/Pang's system with the ability to efficiently accumulate and store trace log information related to user sessions, as suggested by Olsson [0001].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norrie, Pang and Olsson, and in view of US 20080229336 A1 - hereinafter "Chessell".

With respect to claim 7, Norrie teaches,
wherein the plurality of nodes execute a plurality of services to perform the task; and - "In some implementations, a first processor component is configured to execute at least a first portion (service) of the program code (task) that is monitored. At block 504, process 500 includes computing system 100 monitoring execution of program code executed by a second processor component. In some implementations, the second processor component is configured to execute at least a second portion (service) of the program code (task) that is monitored." (col. 17:42-49; Fig. 5)
Norrie et al. do not explicitly teach wherein each service of the plurality of services has a respective timer.
However, in analogous art for data logging, Chessell teaches:
"In a further embodiment, the metric monitor is arranged to monitor multiple process calls from one or more application programs in parallel, each process call being assigned a separate timer process." [0055]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Norrie, Pang and Olsson with Chessell's teachings because doing so would provide Norrie/Pang/Olsson's system with the ability to ensure that a system performs within agreed limits, as suggested by Chessell [0002].

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norrie and Pang, and in view of US 9928517 B1 - hereinafter "Hitchcock".

With respect to claims, 4, 12 and 18, Norrie teaches,
transmitting a trace ID to a central controller after detecting the error, wherein the trace ID is a global ID for the trace corresponding to the task; and - "Host system 126 (central controller) can include a monitoring engine 128 configured to monitor execution of program code by one or more components of system 100. In some implementations, monitoring engine 128 enables host system 126 to monitor execution of program code executed by at least FPC 104 and SPC 106. For example, during code execution, host system 126 can monitor, via monitoring engine 128, performance of the executing code at least by receiving periodic timelines of hardware events based on generated trace data." (col. 7:7-15). "As shown by hardware events 324, in some implementations, a particular trace identification (ID) number (e.g., trace ID '003) can be associated with multiple hardware events that occur across the distributed processor units. The multiple hardware events can correspond to a particular memory access operation (e.g., a DMA), and the particular trace ID number is used to correlate one or more hardware events." (col. 15:28-35). Thus, the trace ID number can be sent to host system 126 after a program crash (col. 13:5-18).
Norrie et al. do not explicitly teach transmitting a request, from the central controller to the plurality of nodes, for the trace data stored in the local caches, wherein the request includes the trace ID.
However, in analogous art for tracing, Hitchcock teaches:
"FIG. 4 illustrates retrieval of stored distributed trace data upon request in a service-oriented system, according to some embodiments. Upon request, the individual services 110A-110N may retrieve stored elements of trace data (and optionally, related log data) and provide them to an external component such as the trace analysis system 160. As shown in the example of FIG. 4, the trace analysis system 160 may issue a trace request 461A to service 110A and and the requested trace data, e.g., a common trace identifier, common timestamp, and/or common storage location." (col. 10:33-57; Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Norrie and Pang with Hitchcock's teachings because doing so would provide Norrie/Pang's system with the ability to utilize network and computing resources more efficiently by selectively transmitting trace data, as suggested by Hitchcock (col. 3:38-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192